Exhibit 10.1

WARRANT REPURCHASE AGREEMENT

This Warrant Repurchase Agreement (“Agreement”), dated as of April 2, 2017 and
effective as of March 31, 2017 (“Effective Date”), is entered into by and
between Delcath Systems, Inc., a Delaware corporation (the “Company”), and
                     (“Investor”). The parties agree as follows:

RECITALS

A. Investor holds warrants (each a “Warrant” and collectively, the “Warrants”,
whether correctly listed on Exhibit A) to purchase shares of the Company’s
common stock (“Common Stock”) that are listed on Exhibit A hereto. Such Warrants
were originally issued pursuant to a Securities Purchase Agreement, dated
June 6, 2016 (the “Securities Purchase Agreement”). All terms used and not
defined herein are used as defined in the Securities Purchase Agreement.

B. The Company and the Investor desire to enter into this Agreement, pursuant to
which, the Company shall repurchase from the Investor the Warrants for the
amount of cash set forth herein and shall cancel such Warrants simultaneously
therewith.

C. Concurrently herewith, the Company is entering into agreements with holders
of other warrants to purchase its Common Stock (each, an “Other Investor”, and
such agreements, each an “Other Agreement”) substantially in the form of this
Agreement (other than with respect to the identity of the Investor, any
provision regarding the reimbursement of legal fees and proportional changes
reflecting the different aggregate number of shares of Common Stock issuable
upon exercise of such warrants of such Other Investor then outstanding).

AGREEMENT

In consideration of the above recitals and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

1. Repurchase and Cancellation of Warrants. On the terms and subject to the
conditions set forth herein, upon the execution hereof (the “Closing Date”), the
Investor hereby sells, assigns, delivers and transfers to the Company all of its
right, title and interest in and to the Warrants (the “Repurchase”) in exchange
for payment by the Company of $         (the “Warrant Extinguishment Payment”).
In order for the Company to be able to make the Warrant Extinguishment Payment,
the Investor agrees to a Controlled Account Release (as defined in the Note of
the Investor) in an amount equal to $         to the Company (“$        
Release”). The Company hereby authorizes the payment of the $         Release
directly to the Investor. Simultaneously with the receipt of the $        
Release by the Investor, the Warrants are deemed cancelled, terminated, null and
void ab initio, and the Investor shall deliver the Warrants to the address
specified by the Company as soon as commercially practicable following the
$         Release. The Company acknowledges and agrees that the $        
Release shall be effected by the delivery of an instruction by the Investor to
the Controlled Account Bank to release $         to the Investor (or its
designee) from the Master Restricted Account related to the Note of the
Investor.

2. Representations and Warranties of the Company. The Company represents and
warrants to Investor as of the date hereof as follows:

(a) Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The Company is duly qualified to transact business and is in
good standing in each jurisdiction in which the failure to so qualify would have
a Material Adverse Effect (as defined below) on its business or properties. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on the business, properties, assets, liabilities, operations, results of
operations, condition (financial or otherwise) or prospects of the Company and
its Subsidiaries, if any, individually or taken as a whole, or on the
transactions contemplated hereby or on the Exchange Documents (as defined below)
or by the agreements and instruments to be entered into (or entered into) in
connection herewith or therewith, or on the authority or ability of the Company
to perform its obligations under this Agreement.



--------------------------------------------------------------------------------

(b) Authority. The execution, delivery and performance by the Company of this
Agreement and the consummation of the transactions contemplated hereby (i) are
within the power of the Company and (ii) have been duly authorized by all
necessary actions on the part of the Company.

(c) Enforceability. This Agreement has been duly and validly authorized,
executed and delivered by the Company and constitutes a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.

(d) Non-Contravention. The authorization, execution and delivery by the Company
of this Agreement and the performance and consummation of the transactions
contemplated thereby do not and will not (i) violate the Company’s Certificate
of Incorporation or Bylaws or any material judgment, order, writ, decree,
statute, rule or regulation applicable to the Company; or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company is a party or by which it is bound, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities or “blue sky” laws) applicable to
the Company.

(e) Public Filings. The Company is current in its filings of all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Securities Exchange Act of
1934, as amended (the “Exchange Act”).

(f) Information. The Company confirms that neither it nor to its knowledge any
other Person acting on its behalf has provided the Investor or any of its agents
or counsel with any information that constitutes or could reasonably be expected
to constitute material, non-public information concerning the Company or any of
its subsidiaries, other than the existence of the transactions contemplated by
this Agreement. The Company understands and confirms that the Investor will rely
on the foregoing representations in effecting transactions in securities of the
Company.

3. Representations and Warranties of Investor. Investor represents and warrants
to the Company as of the date hereof as follows:

(a) Warrants. The aggregate number of shares currently underlying the Warrants
as of the date hereof is described accurately on Exhibit A.

(b) Authority. The execution, delivery and performance by the Investor of this
Agreement and the consummation of the transactions contemplated hereby (i) are
within the power of the Investor and (ii) have been duly authorized by all
necessary actions on the part of the Investor.

(c) Enforceability. This Agreement has been duly executed and delivered by
Investor and is a valid and binding agreement, enforceable against Investor in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and to general principles
of equity.

(d) Ownership of Securities. Investor owns and has valid title to the Warrants
referenced on Exhibit A, free and clear of all liens. Investor has not sold,
assigned or otherwise transferred to any third party any of the Investor’s
right, title or interest in or to any of such Warrants, and the Investor has not
agreed to do the same.

(e) No Tax or Legal Advice. Investor understands that nothing in this Agreement,
any other agreement or any other materials presented to Investor in connection
with the transactions contemplated hereby constitutes legal, tax or investment
advice. Investor has consulted such legal, tax and investment advisors as
Investor, in Investor’s sole discretion, has deemed necessary or appropriate in
connection with its decision to enter into this Agreement.



--------------------------------------------------------------------------------

4. Covenants.

(a) Disclosure of Transactions and Other Material Information. The Company
shall, on or before 8:30 a.m., New York City Time, on the first Business Day
after the date of this Agreement, publicly issue a Current Report on Form 8-K
disclosing all material terms of the transactions contemplated hereby. From and
after the issuance of the Form 8-K, the Investor shall not be in possession of
any material, nonpublic information received from the Company, any of its
Subsidiaries or any of its respective officers, directors, employees or agents,
that is not disclosed in the Form 8-K. In addition, effective upon the issuance
of the Form 8-K, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and the
Investor or any of its affiliates, on the other hand, shall terminate. The
Company shall not, and shall cause each of its Subsidiaries and each of their
respective officers, directors, employees and agents, not to, provide the
Investor with any material, nonpublic information regarding the Company or any
of its Subsidiaries from and after the date hereof without the express written
consent of the Investor. To the extent that the Company delivers any material,
non-public information to the Investor without the Investor’s consent, the
Company hereby covenants and agrees that the Investor shall not have any duty of
confidentiality with respect to, or a duty not to trade on the basis of, such
material, non-public information. The Company shall not disclose the name of the
Investor in any filing, announcement, release or otherwise, unless such
disclosure is required by law or regulation, except this initial Form 8-K and
any further disclosure in any Securities Act and Exchange Act filings covering
the same subject matter.

(b) Terms. The parties hereto herby acknowledge and agree that, in accordance
with the terms of the Securities Purchase Agreement (as defined in the Warrant),
the Company is obligated to present the terms of this offering to each Other
Investor; provided that each Other Agreement shall be negotiated separately with
each Other Investor and shall not in any way be construed as the Investor or any
Other Investor acting in concert or as a group with respect to the purchase,
disposition or voting of securities of the Company or otherwise. The Company
hereby represents and warrants as of the date hereof and covenants and agrees
that none of the terms offered to any Person with respect to the Repurchase,
including, without limitation with respect to any consent, release, amendment,
settlement, or waiver relating to the Repurchase (each an “Settlement
Document”), is or will be more favorable to such Person than those of the
Investor and this Agreement. If, and whenever on or after the date hereof, the
Company enters into an Settlement Document, then (i) the Company shall provide
notice thereof to the Investor immediately following the occurrence thereof and
(ii) the terms and conditions of this Agreement shall be, without any further
action by the Investor or the Company, automatically amended and modified in an
economically and legally equivalent manner such that the Investor shall receive
the benefit of the more favorable terms and/or conditions (as the case may be)
set forth in such Settlement Document, provided that upon written notice to the
Company at any time the Investor may elect not to accept the benefit of any such
amended or modified term or condition, in which event the term or condition
contained in this Agreement shall apply to the Investor as it was in effect
immediately prior to such amendment or modification as if such amendment or
modification never occurred with respect to the Investor. The provisions of this
Section 4(b) shall apply similarly and equally to each Settlement Document.

(c) Fees and Expenses. Each party to this Agreement shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.

5. Miscellaneous.

(a) Waivers and Amendments. Except as expressly provided otherwise herein, this
Agreement may not be amended, waived, discharged or terminated other than by a
written instrument referencing this Agreement and signed by the Company and
Investor. Furthermore, except as expressly provided herein, the Purchase
Agreement and the Note shall not be deemed to have been amended and shall remain
in full force and effect as originally drafted.

(b) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state or federal courts sitting in
The City of New York,



--------------------------------------------------------------------------------

Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

(c) Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.

(d) Successors and Assigns. The rights and obligations of the Company and
Investor shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.

(e) Assignment by the Company. The rights, interests or obligations hereunder
may not be assigned, by operation of law or otherwise, in whole or in part, by
the Company without the prior written consent of Investor.

(f) Entire Agreement. This Agreement constitutes and contains the entire
agreement among the Company and Investor regarding the subject matter hereof and
supersedes any and all prior agreements, negotiations, correspondence,
understandings and communications among the parties, whether written or oral,
respecting the subject matter hereof.

(g) Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be in writing and faxed,
mailed or delivered to each party as follows: (i) if to Investor, at Investor’s
address or facsimile number set forth on Exhibit B, or at such other address as
Investor shall have furnished the Company in writing, or (ii) if to the Company,
at 1633 Broadway, 22nd Floor, Suite C New York, NY 10019, Attn: Chief Executive
Officer, or at such other address or facsimile number as the Company shall have
furnished to the Investor in writing. All such notices and communications will
be deemed effectively given the earlier of (i) when received, (ii) when
delivered personally, (iii) one business day after being delivered by facsimile
(with receipt of appropriate confirmation), (iv) one business day after being
deposited with an overnight courier service of recognized standing or (v) four
days after being deposited in the U.S. mail, first class with postage prepaid.

(h) Separability of Agreements; Severability of this Agreement. If one or more
provisions of this Agreement are held to be unenforceable under applicable law,
such provision shall be excluded from this Agreement and the balance of the
Agreement shall be interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms so long as this Agreement as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties will endeavor in good faith negotiations
to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s).

(i) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute the same agreement. Electronic copies of signed signature pages will
be deemed binding originals.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.



--------------------------------------------------------------------------------

(k) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(l) Independent Nature of Investor’s Obligations and Rights. The obligations of
the Investor under this Agreement are several and not joint with the obligations
of any Other Investor, and the Investor shall not be responsible in any way for
the performance of the obligations of any Other Investor under any Other
Agreement. Nothing contained herein or in any Other Agreement, and no action
taken by the Investor pursuant hereto, shall be deemed to constitute the
Investor and Other Investors as a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the Investor and Other
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement or any Other
Agreement and the Company acknowledges that, to the best of its knowledge, the
Investor and the Other Investors are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement
or any Other Agreement. The Company and the Investor confirm that the Investor
has independently participated in the negotiation of the transactions
contemplated hereby with the advice of its own counsel and advisors. The
Investor shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement, and it
shall not be necessary for any Other Investor to be joined as an additional
party in any proceeding for such purpose.

[Signature Page Follows]



--------------------------------------------------------------------------------

The parties have caused this Warrant Repurchase Agreement to be duly executed
and delivered as of the date and year first written above.

 

COMPANY: DELCATH SYSTEMS, INC. a Delaware corporation By:  

 

 

Barbra Keck

Chief Financial Officer

 

INVESTOR:

 

By:  

 

  Name:   Title:

[Signature Page for Warrant Repurchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

The table below sets forth the number of shares of Common Stock underlying the
Warrants held by Investor as of the Agreement Date.

 

Investor

   Date Warrant
Initially Issued      Shares
Currently
Underlying
Warrants      Shares Issuable  

Total

           

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

EXHIBIT B

ADDRESSES FOR NOTICE

 

INVESTOR

  

ADDRESS FOR NOTICE

  